[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            MAY 8, 2006
                             No. 05-14196                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 01-00738-CR-1-JEC-1

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                  versus

FRANKLIN DELAROSA,


                                                     Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                              (May 8, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges

PER CURIAM:
      Kristen W. Goodman, appointed counsel for Franklin Delarosa, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Delarosa’s sentence is AFFIRMED.




                                          2